BRUCE J. RUSHALL EILEEN L. McGEEVER LUCI M. MONTGOMERY RUSHALL & McGEEVER A PROFESSIONAL LAW CORPORATION 6100 INNOVATION WAY CARLSBAD, CALIFORNIA 92009 TELEPHONE: (760) 438-6855 FACSIMILE: (760) 438-3026 E-MAIL: rm@rushallmcgeever.com April 26, United States Securities and Exchange Commission 100 F Street N.E. Mail Stop Washington, D.C.20549 Attn: Mr. Michael Seaman, Attorney-Advisor Re: Ministry Partners Investment Company, LLC Form S-1 Filed December 23, 2009 File No. 333-163970 Ladies and Gentlemen: Registrant (the “Company”) submits this letter in response to the Staff’s March 30, 2010 letter.The Company has not yet filed an amendment to its Registration Statement in response to the Staff’s letter, but will file that amendment within the next day or two.All revisions to the Registration Statement referred to in this letter will be made in that amendment. As the Company has previously communicated, it seeks to resolve the Staff’s comments as quickly as possible so that the Registration Statement can be made effective as soon as possible, so as to not interrupt the Company’s ongoing offering of the Class A Notes.The Company, in its response to Comment 5 below, seeks to resolve Comment 5 by the change in its compensation to its associated persons and further defining their authorized services in transactions in connection with securities.The Company believes these changes prospectively resolve the concerns underlying Comment 5.While the Company continues to assert that its associated persons have acted in compliance with the 1934 Act in the past, it acknowledges the Staff’s concerns as to these past activities and in this regard intends to add the stated disclosure regarding this issue to the prospectus. Amendment No. 1 to Registration Statement on Form S-1 General 1. Please tell us how the following statement on your website under “Invest with Confidence” can be reconciled with certain information in the prospectus: “Ministry Partners has never lost a single cent of principal or interest on any loan.” We note on page 41 that restructured loans comprised 8.2% your loan portfolio at September 30, 2009. We also note that restructured loans contain modifications to interest rates and/or principal payment terms that you would not normally offer to new borrowers. RUSHALL & McGEEVER A PROFESSIONAL LAW CORPORATION United States Securities and Exchange Commission Attn: Mr.
